DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on March 24, 2021:
The abstract is amended.
Claims 1, 9, and 17 are amended.
Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on March 24, 2021:
a.	Objection to the abstract is withdrawn in view of Applicant’s amendment.
b.	Applicant’s remarks regarding the 35 U.S.C. 101 rejections of the pending claims have been fully considered but are not persuasive.

	Applicant is noted that merely reciting outputting data in each independent claim 1, 9, and 17 does not cure the deficiencies of the claims since the step is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential 
	35 U.S.C. 101 rejections of other claims are maintained in view of the reasons presented above.
c.	Applicant’s remarks towards the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not persuasive.

	Applicant argues towards independent claims 1, 9, and 17 regarding that the combination of Sarkar and Katukuri does not teach or disclose “the data representation including at least one of complimentary items and substitute items” (page 8 of the Remarks).
i)	The Examiner respectfully disagrees. Katukuri clearly discloses that storing and outputting a data representation of the product clusters including data identifying products and the product clusters to which they are partitioned (the performance engine 410 compiles normalized versions of cluster expressions in an index (e.g., a lucene index). Further, the performance engine 410 may perform a similar normalization to the input item title and other features (e.g. category, attribute-value pair) of the item to return the best matching cluster, [0048]), the data representation including at least one of complimentary items and substitute items (In the post-purchase scenario, items presented in a recommendation may be items complementary to an item a user has recently purchased, [0028]. The application server 122 may use the related cluster model to select a complementary item from a cluster related to the cluster to which the purchased item belongs. The generated recommendation may then be provided to the client device 106, [0035]).
Rejections of claims 2-8, 10-16, and 18-20 are also maintained for the reasons presented above.
ii)	Alternatively, Straub et al. (Pat. No. US 6035284, published on March 7, 2000; hereinafter Straub) then discloses:
storing and outputting a data representation of the product clusters including data identifying products and the product clusters to which they are partitioned (to develop clusters of products considered to be substitutes for a product attribute database of pet food products a survey may be taken in which customers are asked which grocery store in their market they shop at most often, and which forms of dog and cat food (dry/canned/moist/treats) they have purchased in the past six months. For each form, customers are asked for the specific brand, size, and flavor of product they bought. Then the customers are asked which product they would buy if that specific item were no longer available to determine which products are customer perceived substitutes, [Column 4, Line 66 – Column 5, Line 44]), the data representation including at least one of complimentary items and substitute items (the addition recommendations are used to generate recommendations for swapping products stocked by an account for products not stocked by the account. The processor generates swapping candidates by identifying products in the account inventory for which the addition candidate products are considered substitutes, and pairing the identified products and their substitutable addition candidate products, [Column 10, Lines 14-44]).  
Straub with the teachings of Sarkar for the purpose of for automatically and objectively determining similar products to be recommended based on purchase history of products associated with a user that are considered substitutes for each other.
Applicant’s remarks regarding claims 2-8, 10-16, and 18-20 are also moot in view of Straub as presented above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-20 are directed to a judicial exception (i.e., an abstract idea) without significantly more.   

a.	Claims 1-20 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, a non-transitory medium, or a system with a [hardware] processor and memory (Figure 3 of the specification). 
b.	Claims 1-20 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:

Claim 1 recites, in part, method using steps that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)) as follows:
“receiving a transaction dataset…” (e.g., writing down, using a pen and paper, a transactional report);
“processing the transaction dataset…” (e.g., analyzing, by eyes, and writing down [contextual] features of products);
“processing the generated data representations …” (e.g., grouping products, by pen and paper, based on the features); and
“storing and outputting a data representation…” (e.g., writing down and/or highlighting, by pen and paper, the data representation).
In accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind…” (page 7); “The use of a physical aid (i.e. pen and paper) to help perform a mental step (e.g. a mathematical calculation) does not negate the mental nature of this limitation” (page 9).
Similarly, the claimed steps are recited at a high level of generality such that they could practically be performed in the human mind, even if with the use of a physical aid (i.e. pen and paper) as described above. Therefore, the limitations noted above, under 
Claims 9 recites a similar method, and therefore does not pass step 2A (prong 1) of the analysis as presented above.
Claim 17 recites generic computer components (i.e., processor and memory) to implement the method of claim 9. That is, other than reciting the generic computer components, nothing in the claims precludes the steps from practically being performed in the mind and/or the physical aid. Therefore claim 17 does not pass step 2A (prong 1) of the analysis.
Claims 2, and 12 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., performing algorithm by a context module on a computing device).
Claims 3, and 13 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., using word2vec algorithm to perform analysis).


Claims 4, and 14 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., using word2vec algorithm to perform analysis).
Claims 5, and 15 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical 
Claims 6, and 16 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., using k-means algorithm for the analysis).
Claim 7 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., defining a configuration setting for the product lusters output).
Claim 8 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., defining data representations as either interchangeable and complimentary products).


Claim 10 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., writing down data transaction of at least one product purchased).
Claim 11 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., writing down contextual data of each product).
Claim 18 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen 
Claim 19 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., using word2vec algorithm to perform analysis).
Claim 20 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., using k-means algorithm for the analysis).
c.	Claims 1-20 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:

The judicial exception is not integrated into a practical application. In particular, the claims recite conventional processing of clustering of data items based on contextual data associated with the data items (e.g. even by applying word2vec or k-means algorithms). Further, the additional elements of being implemented by a memory device with stored instructions executed by a processor. The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” or “consulting and updating an activity log… Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754” (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
b.	Claims 1-20 each does not pass step 2B of the 35 U.S.C. 101 analysis because:
The extra-solution activities in step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field. The background of the limitations does not provide any indication that the computer components (i.e., processor and network interface) are not off-the-shelf computer components. The Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each claims, thus, the claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (Pub. No. US 2010/0223261; published on September 2, 2010) in view of Katukuri et al. (Pub. No. US 2015/0095185, published on April 2, 2015; hereinafter Katukuri).

Regarding claim 1, Sakar clearly shows and discloses a method (Abstract) comprising:
receiving a transaction dataset including data representative of a plurality of transactions (Such a normalized event and its corresponding raw events are sent (step 320) to the relevant annotation servers such as an Intranet based server like 120 or an Internet based server like 130, [0111]), data of each transaction including data representative of at least one item within the respective transaction (The events are then received at the annotation servers such as 120 or 130 by the aggregator module 122 or 132. The normalized events are mapped first based on the item (step 406). This means that all events corresponding to a particular Item ID are aggregated to the same data structure, [0112]); 
The aggregator module then maps the raw events based on context. A context may be a single keyword or a set of two or more keywords. Events that have all the keywords of the context in them are considered to be part of the context. Therefore, mapping an event to a context 408, allows one to aggregate all the events part of a context in a single data structure. In practice, there could easily be as many unique contexts as there are items or more, [0113]. Determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events, [0069]), each data representation generated to represent a context of an item with regard to each of the other items included in the data representation (category contexts are calculated from raw (not normalized annotation events) and correspond to contexts that have a certain minimum numbers of unique items and users, [0113]); 
processing the generated data representations according to a clustering algorithm to partition items represented by the generated data representations into a number of item clusters (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts, [0069], [0113]). 
Katukuri then discloses:
the items are product purchased (From the transaction data, the application server 122 may extract an item-item co-purchase matrix that indicates which set of items have been purchased by individual users at the same time or within a threshold time period, [0034]); and
storing and outputting a data representation of the product clusters including data identifying products and the product clusters to which they are partitioned (the performance engine 410 compiles normalized versions of cluster expressions in an index (e.g., a lucene index). Further, the performance engine 410 may perform a similar normalization to the input item title and other features (e.g. category, attribute-value pair) of the item to return the best matching cluster, [0048]), the data representation including at least one of complimentary items and substitute items (In the post-purchase scenario, items presented in a recommendation may be items complementary to an item a user has recently purchased, [0028]. The application server 122 may use the related cluster model to select a complementary item from a cluster related to the cluster to which the purchased item belongs. The generated recommendation may then be provided to the client device 106, [0035]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Katukuri with the teachings of Sarkar for the purpose of clustering a plurality of items based on attributes associated with the items to improve retrieval of related items with similar attributes.
Regarding claims 9, and 17, Sarkar clearly shows and discloses a method (Abstract); and a system comprising a processor and a memory device storing instructions executable by the processor to perform data processing activities of the method (Figure 4), wherein the method comprising: 
processing a transaction dataset according to a data contextualizing algorithm to generate a data representation of contexts for each of at least some unique items included in transactions represented in the transaction dataset (The aggregator module then maps the raw events based on context. A context may be a single keyword or a set of two or more keywords. Events that have all the keywords of the context in them are considered to be part of the context. Therefore, mapping an event to a context 408, allows one to aggregate all the events part of a context in a single data structure. In practice, there could easily be as many unique contexts as there are items or more, [0113]. Determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events, [0069]. Category contexts are calculated from raw (not normalized annotation events) and correspond to contexts that have a certain minimum numbers of unique items and users, [0113]); 
processing the generated data representations according to a clustering algorithm to partition products represented by the generated data representations into a number of product clusters (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts, [0069], [0113]). 

Katukuri then discloses storing a data representation of the product clusters including data identifying products and the product clusters to which they are partitioned (the performance engine 410 compiles normalized versions of cluster expressions in an index (e.g., a lucene index). Further, the performance engine 410 may perform a similar normalization to the input item title and other features (e.g. category, attribute-value pair) of the item to return the best matching cluster, [0048]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Katukuri with the teachings of Sarkar for the purpose of clustering a plurality of items based on attributes associated with the items to improve retrieval of related items with similar attributes.
Regarding claims 2, and 12, Sarkar further discloses the data contextualizing algorithm is performed by a context module that executes on a computing device that receives or retrieves the transaction dataset electronically (The events are then received at the annotation servers such as 120 or 130 by the aggregator module 122 or 132. The normalized events are mapped first based on the item (step 406). This means that all events corresponding to a particular Item ID are aggregated to the same data structure, [0112]. The aggregator module then maps the raw events based on context, [0113]).  
Regarding claims 5, and 15, Sarkar further discloses the clustering algorithm is performed by a clustering module that executes on the computing device (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts, [0069], [0113]).  
Regarding claims 6, and 16, Sarkar further discloses the clustering module performs the k-means algorithm against the data representations output by the context module (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts. The clustering may be achieved based on a method from a group consisting of LSA, K-means, Self-Organizing maps, Principal Component Analysis, Multidimensional scaling and Projection methods, [0069]).  
Regarding claim 7, Katukuri then discloses the number of product clusters output by the clustering algorithm according to a configuration setting (grouping of items into clusters may comprise applying a clustering algorithm (e.g., k-means clustering algorithm) to the set of items to split the set of items into meaningful clusters. Further, duplicate clusters may be removed from the resulting clusters and some clusters may be merged with other clusters in which there is a high overlap, [0045]).  
Regarding claim 8, Katukuri further discloses data representations of the product clusters are accessed by other processes that identify one or both of interchangeable and complimentary products (In the post-purchase scenario, items presented in a recommendation may be items complementary to an item a user has recently purchased, [0028]. The application server 122 may use the related cluster model to select a complementary item from a cluster related to the cluster to which the purchased item belongs. The generated recommendation may then be provided to the client device 106, [0035]).  
Regarding claim 10, Katukuri further discloses the transaction dataset includes data representative of a plurality of transactions each including data representative of at least one product purchased within a respective transaction (From the transaction data, the application server 122 may extract an item-item co-purchase matrix that indicates which set of items have been purchased by individual users at the same time or within a threshold time period, [0034]).  
Regarding claim 11, Sarkar further discloses a data representation of contexts for each of the at least some unique products includes a representation of each context of a product with regard to each of the other products included in the data representation (The aggregator module then maps the raw events based on context. A context may be a single keyword or a set of two or more keywords. Events that have all the keywords of the context in them are considered to be part of the context. Therefore, mapping an event to a context 408, allows one to aggregate all the events part of a context in a single data structure. In practice, there could easily be as many unique contexts as there are items or more, [0113]. Determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events, [0069]).  
Regarding claim 18, Sarkar further discloses a data representation of contexts for each of the at least some unique products includes a representation of each context of a product with regard to each of the other products included in the data representation (The aggregator module then maps the raw events based on context. A context may be a single keyword or a set of two or more keywords. Events that have all the keywords of the context in them are considered to be part of the context. Therefore, mapping an event to a context 408, allows one to aggregate all the events part of a context in a single data structure. In practice, there could easily be as many unique contexts as there are items or more, [0113]. Determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events, [0069]).  
Katukuri then discloses the transaction dataset includes data representative of a plurality of transactions each including data representative of at least one product purchased within a respective transaction (From the transaction data, the application server 122 may extract an item-item co-purchase matrix that indicates which set of items have been purchased by individual users at the same time or within a threshold time period, [0034]). 
Regarding claim 20, Sarkar further discloses:
the clustering algorithm is executed by a clustering module that executes of the computing device (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts, [0069], [0113]); and 
the clustering module performs the k-means algorithm against the data representations output by the context module (The clustering may be achieved based on a method from a group consisting of LSA, K-means, Self-Organizing maps, Principal Component Analysis, Multidimensional scaling and Projection methods.
Claims 3-4, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Katukuri and further in view of Krishnamurthy et al. (Pub. No. US 2018/0068371, published on March 8, 2018l hereinafter Krishnamurthy).

Regarding claims 3, and 13, Krishnamurthy then discloses the contextualizing algorithm executed by the context module is based on the word2vec algorithm when executed against the received transaction dataset (The term "word embedding model," as used herein, may refer to any mathematical model that is usable by a computing device to determine vector representations of words from input sentences. Examples of word embedding models are the Global Vectors for word representation model and the Word2Vec model, [0019]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Krishnamurthy with the teachings of Sarkar, as modified by Katukuri, for the purpose of learning vector-space representations of items for recommendations using word embedding models based on considering items interacted with as words and items interacted with during sessions as sentences.
Regarding claims 4, and 14, Krishnamurthy further discloses the contextualizing algorithm based on the word2vec algorithm executed by the context module treats data of a transaction under the word2vec algorithm as if it were a sentence and a product of the transaction data as a word (The word embedding model is used by the at least one computing device to determine vector representations for the items based on the interaction data. In order to do so, the at least one computing device considers items (e.g., representations of products or services) with which interaction occurred as words and sessions as sentences formed from these words, [0016]).  
Regarding claim 19, Sarkar further discloses the data contextualizing algorithm is performed by a context module of the system that either receives or retrieves the transaction dataset electronically (The events are then received at the annotation servers such as 120 or 130 by the aggregator module 122 or 132. The normalized events are mapped first based on the item (step 406). This means that all events corresponding to a particular Item ID are aggregated to the same data structure, [0112]. The aggregator module then maps the raw events based on context, [0113]); and 
the contextualizing algorithm performed by the context module is based on the word2vec algorithm when executed against the transaction dataset such that a transaction under the word2vec algorithm is treated as if it were a sentence and a product of the transaction data is treated as a word (The word embedding model is used by the at least one computing device to determine vector representations for the items based on the interaction data. In order to do so, the at least one computing device considers items (e.g., representations of products or services) with which interaction occurred as words and sessions as sentences formed from these words, [0016]. The term "word embedding model," as used herein, may refer to any mathematical model that is usable by a computing device to determine vector representations of words from input sentences. Examples of word embedding models are the Global Vectors for word representation model and the Word2Vec model.  
Claims 1, 9, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Straub et al. (Pat. No. US 6035284, published on March 7, 2000; hereinafter Straub).

Regarding claim 1, Sakar clearly shows and discloses a method (Abstract) comprising:
receiving a transaction dataset including data representative of a plurality of transactions (Such a normalized event and its corresponding raw events are sent (step 320) to the relevant annotation servers such as an Intranet based server like 120 or an Internet based server like 130, [0111]), data of each transaction including data representative of at least one item within the respective transaction (The events are then received at the annotation servers such as 120 or 130 by the aggregator module 122 or 132. The normalized events are mapped first based on the item (step 406). This means that all events corresponding to a particular Item ID are aggregated to the same data structure, [0112]); 
processing the transaction dataset according to a data contextualizing algorithm that generates a data representation for each of at least some unique items included in transactions represented in the transaction dataset (The aggregator module then maps the raw events based on context. A context may be a single keyword or a set of two or more keywords. Events that have all the keywords of the context in them are considered to be part of the context. Therefore, mapping an event to a context 408, allows one to aggregate all the events part of a context in a single data structure. In practice, there could easily be as many unique contexts as there are items or more, [0113]. Determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events, [0069]), each data representation generated to represent a context of an item with regard to each of the other items included in the data representation (category contexts are calculated from raw (not normalized annotation events) and correspond to contexts that have a certain minimum numbers of unique items and users, [0113]); 
processing the generated data representations according to a clustering algorithm to partition items represented by the generated data representations into a number of item clusters (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts, [0069], [0113]). 
Straub then discloses:
the items are product purchased; and storing and outputting a data representation of the product clusters including data identifying products and the product clusters to which they are partitioned (to develop clusters of products considered to be substitutes for a product attribute database of pet food products a survey may be taken in which customers are asked which grocery store in their market they shop at most often, and which forms of dog and cat food (dry/canned/moist/treats) they have purchased in the past six months. For each form, customers are asked for the specific brand, size, and flavor of product they bought. Then the customers are asked which product they would buy if that specific item were no longer available to determine which products are customer perceived substitutes, [Column 4, Line 66 – Column 5, Line 44]), the data representation including at least one of complimentary items and substitute items (the addition recommendations are used to generate recommendations for swapping products stocked by an account for products not stocked by the account. The processor generates swapping candidates by identifying products in the account inventory for which the addition candidate products are considered substitutes, and pairing the identified products and their substitutable addition candidate products, [Column 10, Lines 14-44]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Straub with the teachings of Sarkar for the purpose of for automatically and objectively determining similar products to be recommended based on purchase history of products associated with a user that are considered substitutes for each other.
Regarding claims 9, and 17, Sarkar clearly shows and discloses a method (Abstract); and a system comprising a processor and a memory device storing instructions executable by the processor to perform data processing activities of the method (Figure 4), wherein the method comprising: 
processing a transaction dataset according to a data contextualizing algorithm to generate a data representation of contexts for each of at least some unique items included in transactions represented in the transaction dataset (The aggregator module then maps the raw events based on context. A context may be a single keyword or a set of two or more keywords. Events that have all the keywords of the context in them are considered to be part of the context. Therefore, mapping an event to a context 408, allows one to aggregate all the events part of a context in a single data structure. In practice, there could easily be as many unique contexts as there are items or more, [0113]. Determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events, [0069]. Category contexts are calculated from raw (not normalized annotation events) and correspond to contexts that have a certain minimum numbers of unique items and users, [0113]); 
processing the generated data representations according to a clustering algorithm to partition products represented by the generated data representations into a number of product clusters (clustering both items and users simultaneously by context; aggregating annotation events by contexts; determining contexts that have a predefined minimum number of unique item identifiers in their aggregated annotation events; and clustering items and users based on such contexts, [0069], [0113]). 
Straub then discloses storing and outputting a data representation of the product clusters including data identifying products and the product clusters to which they are partitioned (to develop clusters of products considered to be substitutes for a product attribute database of pet food products a survey may be taken in which customers are asked which grocery store in their market they shop at most often, and which forms of dog and cat food (dry/canned/moist/treats) they have purchased in the past six months. For each form, customers are asked for the specific brand, size, and flavor of product they bought. Then the customers are asked which product they would buy if that specific item were no longer available to determine which products are customer perceived substitutes, [Column 4, Line 66 – Column 5, Line 44]), the data representation including at least one of complimentary items and substitute items (the addition recommendations are used to generate recommendations for swapping products stocked by an account for products not stocked by the account. The processor generates swapping candidates by identifying products in the account inventory for which the addition candidate products are considered substitutes, and pairing the identified products and their substitutable addition candidate products, [Column 10, Lines 14-44]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Straub with the teachings of Sarkar for the purpose of for automatically and objectively determining similar products to be recommended based on purchase history of products associated with a user that are considered substitutes for each other.

Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Misra et al. (Pub. No. US 2019/0121867) teaches a multi-stage clustering analysis on a plurality of items in a category associated with a selected item using a set of interrelationship factors. The multi-stage cluster component generates a cluster of non-substitute item-pairs, a cluster of traditional substitute item-pairs, and a cluster of variety item-pairs. The set of interrelationship factors includes at least one of measure of association, brand similarity, pack-size similarity, demographic similarity, item description similarity, lift, and/or percentage same-basket variable. A propensity score is generated for each item-pair. The propensity score is utilized to identify traditional 
Lessing et al. (Pub. No. US 2009/0172035) teaches a database for storing information concerning customers of the hospitality or gaming business, customer activities, and products and services provided by the hospitality or gaming business. Data is stored and organized within the database in accordance with a logical data model comprising a plurality of entities and relationships organized within subject areas defining the manner in which information concerning casino customers, casino comps or rewards, and gaming sessions engaged in by the casino customers is stored and organized within the database. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                             June 28, 2020